BY THE COMMISSION.
The Jacksonville Coach Co. has filed with this commission its application for authority to self-insure all of its operations now conducted pursuant to the commission’s certificate no. 392 under the provisions of section 323.06, Florida Statutes 1951—
* * * and provided, further, that no auto transportation company shall be required to file a bond or insurance policy under this section if such company shall be found by the commission in its reasonable discretion to be qualified to act as self insurer under rules and regulations prescribed by the commission permitting auto transportation companies to become self insurers on a showing of continued net worth sufficient to reasonably protect the public against loss or damage for which the company may be liable.
The Jacksonville Coach Co. was organized under the laws of this state and its principal executive offices are located at 36 Riverside Avenue in Jacksonville.
From the evidence furnished the commission in support of its application it is apparent that if the company complies with the conditions hereinafter set forth it will be qualified to act as a self-insurer, and it will have the ability to satisfy its obligations for *17bodily injury, property damage or cargo liability without affecting the permanency of the business of the company.
The company represents and the commission recognizes that substantial savings in the way of insurance premiums will occur should the company be authorized to act ás a self-insurer.
Financial statements of the company filed with its application for authority to become a self-insurer evidence a satisfactory net worth sufficient to support self-insurance under the conditions herein imposed.
After careful and due consideration, the commission finds that the application of Jacksonville Coach Co. should be approved, subject to continuing compliance with the following conditions:
1. During the continuance of this authority to act as self-insurer, the company shall furnish the commission consolidated balance sheets quarterly promptly upon such balance sheet becoming available to the executives of the corporation.
2. The company, as claims arise, shall set up currently insurance reserves for each individual claim arising as a result of operations under certificate of public convenience and necessity no. 392, within the self-insurance limits, by a charge to cost per mile of 1% to 2 cents. The individual reserves in respect to each claim so arising will be increased or decreased from time to time, based on the latest available information as to the fair value of such claim and the apparent cost of settlement.
Should the commission at any time in the future recognize any deterioration in the financial condition of the Jacksonville Coach Co. sufficient to raise a question as to its ability to reasonably protect the public as self-insurer against loss or damage for which the company may become liable, the commission will cancel the authority herein created or impose such additional requirements as may be necessary to furnish the traveling public and the public of this state the full protection contemplated by law.
It is therefore ordered that the application of the Jacksonville Coach Co. to become a self-insurer under the provisions of section 323.06, Florida Statutes 1951, of all of its operations now conducted under commission certificate no. 392, be and the same is hereby granted, subject to compliance with the conditions above set forth.
It is further ordered that the Jacksonville Coach Co. notify the commission when it has complied with the f oregoing conditions and the date upon which it will in fact be a self-insurer.